Citation Nr: 0426883	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a skin disability 
to include as due to herbicide exposure.  

4.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to service connection for a skin 
disability, to include as due to exposure to Agent Orange 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease was not present 
during active duty or for many years thereafter.  

2.  Hypertension was not present during active duty or for 
many years thereafter nor may it be presumed that it occurred 
during active duty.  

3.  There is no competent evidence of record of the presence 
of peripheral neuropathy.  




CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003). 

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2003). 

3.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  Specifically, the discussions in a 
February 2002 letter from the RO, the statement of the case 
and the supplemental statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the February 2002 letter,  the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App.  183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement to service connection and 
what the VA would do to assist him in February 2002, prior to 
the RO's decision to deny the claims in April 2002 as 
anticipated by the recent court holding.  In other words, the 
VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and VA examination reports.  The veteran was 
afforded VA examinations in connection with his claims and 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims. 


Service connection criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular renal disease including hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The evidence of record reveals the veteran served in Vietnam 
and his exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii). 

Entitlement to service connection for chronic obstructive 
pulmonary disease.

In March 2002, the veteran submitted a claim of entitlement 
to service connection for chronic obstructive pulmonary 
disease.  The claims file contains numerous clinical records 
which include diagnoses of the presence of chronic 
obstructive pulmonary disease.  Significantly, however, there 
is no competent evidence of record which links the currently 
existing disability to active duty in any way.  The service 
medical records were silent as to complaints of, diagnosis of 
or treatment for respiratory disease with the exception of 
the report of the exit examination which was conducted in 
December 1968.  Clinical evaluation of the lungs and chest 
was determined to be abnormal at that time due to the 
presence of rales in the right base.  There is no further 
evidence of any lung disability for more than 20 years 
thereafter.  The first competent evidence of the presence of 
chronic obstructive pulmonary disease is included in clinical 
records dated in the 1990's.  This is more than 20 years 
after the veteran's discharge from active duty.  None of the 
clinical records links the chronic obstructive pulmonary 
disease to active duty.  

There is competent evidence of record indicating that the 
currently existing chronic obstructive pulmonary disease is 
not linked to the veteran's active duty service.  On VA 
examination in December 2003, the veteran complained of 
shortness of breath on exertion.  He had been smoking for 37 
years.  It was noted that he had worked as a mechanic.  The 
diagnosis from the examination was chronic obstructive 
pulmonary disease.  It was the examiner's opinion that the 
disability was more than likely secondary to tobacco use and 
inhaling fumes working as a mechanic.  The examiner opined 
that the disability was not service related.  The Board notes 
the veteran's long history of smoking is well documented in 
the medical evidence of record.  

The only evidence of record which links the currently 
existing chronic obstructive pulmonary disease to active duty 
in any way is the veteran's own allegations.  The veteran, 
however, is a lay person and is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His allegations as to the etiology of his 
chronic obstructive pulmonary disease are without probative 
value.  

As there is no competent evidence of record linking the 
currently existing chronic obstructive pulmonary disease to 
active duty in any way, the claim must be denied.  

Entitlement to service connection for hypertension.

The veteran has claimed that he currently experiences 
hypertension for which he is seeking compensation.  However, 
there is no evidence of the presence of hypertension during 
active duty.  The service medical records were silent as to 
complaints of, diagnosis of or treatment for the disability.  
Blood pressure was 120/66 at the time of the service entrance 
examination.  No pertinent abnormalities were noted.  At the 
time of the exit examination in December 1968, blood pressure 
was 130/66.  

There is no competent evidence of record of the presence of 
hypertension within one year of the veteran's discharge.  The 
first competent evidence of the presence of hypertension is 
included in VA clinical records dated in 2000.  A December 
1999 VA clinical record includes the notation that the 
veteran's blood pressure was elevated but hypertension was 
not diagnosed.  A February 2000 VA clinical record includes 
the notation that the veteran had hypertension for two 
months.  A separate clinical record dated the same month 
includes the notation that the veteran had a history of 
hypertension which was noted in Triage a few months prior.  
Subsequent clinical records include diagnoses of benign 
hypertension.  Significantly, however, there is no competent 
evidence of record which links the currently existing 
hypertension to active duty in any way.  

A VA examination was conducted in December 2003, in part, to 
determine the etiology of the veteran's hypertension.  The 
veteran reported that he had had hypertension for three or 
four years and maybe for many years prior to that time.  He 
reported that he did not seek treatment from a doctor.  The 
examiner noted that the veteran had benign hypertension.  It 
was noted that 90 percent of benign hypertension had an 
unknown cause.  The examiner opined that the disability was 
not due to exposure to Agent Orange.  The Board notes this 
opinion does not link the disability to active duty and, in 
fact, indicates that the cause of the hypertension is more 
likely than not (90%) unknown.  This evidence weighs against 
a grant of service connection for hypertension.  

The veteran himself, other than by submission of his original 
application for compensation, has not indicated in any way 
that his currently existing hypertension was due to his 
active duty service.  

As there is no evidence of record indicating the presence of 
hypertension during active duty or within one year of the 
veteran's discharge and as there is no competent evidence of 
record linking the currently exiting hypertension to active 
duty in any way, the claim of entitlement to service 
connection for hypertension must be denied.  


Entitlement to service connection for peripheral neuropathy, 
to include as due to a herbicide exposure.

The veteran submitted a claim of entitlement to service 
connection for peripheral poly neuropathy in March 2002.  
Significantly, however, the claims file is devoid of any 
competent evidence of record which diagnoses the presence of 
peripheral neuropathy.  The service medical records are 
silent as to complaints of, diagnosis of, or treatment for 
peripheral neuropathy.  

The post-service medical records associated with the claims 
file are dated beginning in the late 1990's.  They are also 
silent as to complaints of, diagnosis of, or treatment for 
peripheral neuropathy.  In September 2001, the veteran 
complained of tingling and numbness in the feet.  The 
pertinent assessment was paresthesia.  

At the time of a VA neurological examination which was 
conducted in December 2003, the veteran reported that he had 
had numbness in his arms, hands, legs and feet.  The numbness 
in his hands came on during the daytime.  The numbness in his 
feet would begin at night.  The veteran reported that the 
symptomatology began approximately two years prior.  Physical 
examination failed to reveal any neurological deficits.  The 
pertinent diagnosis was complaints of numbness and tingling 
of the hands, arms, legs and feet.  It was the examiner's 
opinion that the veteran did not have any neurological 
disorders related to Agent Orange exposure.  This examination 
did not result in a diagnosis of peripheral neuropathy.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  The only 
evidence of record which indicates that the veteran has 
peripheral neuropathy due to his active duty service is his 
own allegations.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's allegations as to the presence and 
etiology of peripheral neuropathy are without probative 
value.  

As there is no competent evidence of the presence of 
peripheral neuropathy in the claims file, service connection 
is not warranted on a direct basis.  

The veteran has also alleged that his peripheral neuropathy 
was the result of his exposure to herbicides in Vietnam.  The 
Board further notes that, while acute and subacute peripheral 
neuropathy are disorders for which service connection may be 
granted on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309 based on exposure to herbicides, there is no competent 
evidence of the presence of either of these disabilities.  
Without competent evidence of the presence of peripheral 
neuropathy, a discussion as to whether the disability is 
linked to exposure to herbicides is moot.  


ORDER

Service connection for chronic obstructive pulmonary disease 
is not warranted.  The appeal is denied.  

Service connection for hypertension is not warranted.  The 
appeal is denied.  

Service connection for peripheral neuropathy is not 
warranted.  The appeal is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
a skin disability.  There is a notation on a December 1968 
Report of Medical History wherein the veteran reported that 
he had or had had boils.  There is also competent evidence of 
record in the form of outpatient treatment records beginning 
in the late 1990's to the present indicating that the veteran 
had skin problems including rosacea and dermatitis.  In a May 
2003 Remand, the Board directed that the veteran be scheduled 
for a VA examination, in part, to evaluate his skin 
disability.  It was specifically directed that the examiner 
provide an etiology for any skin disorder found.  The 
examination was conducted in December 2003.  Physical 
examination revealed superficial scarring on the arms from an 
old rash.  The pertinent diagnosis was basal cell carcinoma.  
There was no mention of rosacea nor was there any analysis as 
to what was the rash which caused the superficial scarring on 
the arms.  The Board finds a new VA examination must be 
conducted in order to determine the nature, extent and 
etiology of all the veteran's skin disabilities.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  
Therefore, another remand is required to obtain the 
information previously requested.  The Board notes the 
veteran's representative has argued in August 2004 that the 
December 2003 VA examination was deficient as it did not 
provide opinions as to the veteran's well documented skin 
disorders other than basal cell carcinoma.  

Accordingly, the issue of entitlement to service connection 
for a skin disability, to include as due to herbicide 
exposure is hereby Remanded for the following:

1.  The RO should schedule the veteran 
for VA skin examination to evaluate the 
nature and etiology of any skin 
disability found on examination.  All 
indicated tests and studies should be 
conducted. The examiner must be provided 
with the claims file, and must indicate 
in the examination report that this has 
been accomplished.

The examiner must provide an opinion on 
the etiology of each skin disability 
evaluated to include whether it is at 
least as likely as not that any diagnosed 
skin disability is related to the 
veteran's active duty service or to 
exposure to Agent Orange.  Complete 
rationale must be provided for all 
opinions rendered and conclusions drawn.

2.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
should then undertake any other action 
required to comply with the notice and 
duty-to-assist requirements of the VCAA 
and VA's implementing regulations.  Then, 
the RO should re-adjudicate the issue of 
entitlement to service connection for a 
skin disability.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case issued, and provide the veteran and his 
representative with an appropriate opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



